Per Curiam:
In the contest between Barr and the defendant in error, the court below decreed that at the election held on the third Tuesday of February, 1880, the latter received the highest number of votes, and was duly and legally elected a magistrate in and for said city of Philadelphia. That decree was affirmed in this court. Thereupon he was duly commissioned by the governor to be a magistrate of said city, and giving and granting unto him full right and title inter alia, “to receive and to enjoy all and singular the emoluments to a magistrate lawfully belonging or in any wise appertaining, by virtue of the Constitution and laws of this commonwealth. To have and to hold this commission and the office hereby granted unto you for the term of five years, to be computed from the first Monday of April, 1880.”
That decree established the right of the defendant in error to the office and all the emoluments thereof, from the time his term legally commenced. It is no answer to say that he did not then take blue oath or give the bond. ITe was denied the privilege of doing either. If he had gone through the form of then executing the papers, no effect could have been given to them prior to the decree in his favor. He was not kept out of the office by reason *391of any snob omission, but by reason of the fact that if bad been declared that Barr had received a larger number of votes, and the latter was actually occupying the office. The court correctly entered judgment in favor of the defendant in error on the reserved points.
Judgment affirmed.